Citation Nr: 1332394	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  00-14 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 1999, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the San Antonio VA office.  A hearing transcript is associated with the claims folder.

In May 2000, the Board denied service connection for a psychiatric disability on the basis that it was not a well-grounded claim, and denied service connection for PTSD on the merits.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court), which, by Order dated November 26, 2002, granted a Joint Motion for Remand (Joint Motion).  In part, the Court found that the Board failed to provide adequate reasons and bases for its evaluation of the medical evidence and the Veteran's competency to provide a medical opinion in view of his medical training.

In November 2003, the Board remanded the claims for additional procedural and evidentiary development.

In March 2007, the Board denied service connection for a psychiatric disorder because the evidence of record failed to demonstrate that the Veteran had a current diagnosis of PTSD, or that the Veteran's current acquired psychiatric disorders were related to service.  The Veteran appealed to the Court, and in a March 2009 Memorandum Decision, the Court vacated the Board's March 2007 decision and found that the Board did not address the applicability of the presumption of soundness, failed to provide adequate reasons and bases for assigning less probative weight to favorable evidence, and failed to explain why probative weight was assigned to evidence based on an inaccurate factual premise.

In November 2009, the Board remanded the claim for further evidentiary development, to include a neuropsychiatric examination of the Veteran that addressed the questions of whether he had a current mental disorder that resulted from a mental disorder that was superimposed upon the preexisting personality disorder, or whether any other preexisting neuropsychiatric disorder (other than the personality disorder) was aggravated by active service.  The Veteran presented for VA examination in February 2010 and a report of examination is associated with the record.

In August 2010, the Board denied service connection for an acquired psychiatric disorder to include PTSD in August 2010.  The Veteran appealed the Board's decision to the Court, and the Court granted a Joint Motion in September 2011.  The Joint Motion vacated the Board's August 2010 decision, and remanded the case for compliance with instructions provided in the Joint Motion.

In July 2012, the Board remanded the case for a new VA examination, that included a complete rationale for the conclusions reached, and a written narrative from the RO "explaining the basis or bases for its apparent conclusion that the August 2005 rating decision was not promulgated."

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Additionally, in August 2013, the Board requested that the Veteran clarify for the record his choice of representative.  See 38 C.F.R. § 14.631(e)(1) (Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim).  The record reflects that the Veteran executed in February 2013 a new appointment of representative (VA Form 21-22) that indicated both Texas Veterans Commission and the American Legion as his representative.  The record further shows Disabled American Veteran's as representing the Veteran.  The Board's August 2013 letter provided the Veteran 30 days for response.  No response has been received to date.  Therefore, the Board will proceed on the basis that the Veteran seeks to represent himself.

The Veteran has raised the issue of entitlement to an earlier effective date for the award of nonservice-connected pension.  Because this matter has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As part of the July 2012 remand, the Board instructed that the RO provide a written narrative "explaining the basis or bases for its apparent conclusion that the August 2005 rating decision was not promulgated."  However, a written narrative is not included in either the paper claims files or the electronic claims file.  Therefore, remand is necessary.  It is noted that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Also, the Veteran reported in January 2013 that his VA claims files were missing pertinent treatment records dated in the 1990s.  The RO should request additional information from the Veteran in this regard to include dates and locations of treatment, and whether this treatment was rendered by VA or a private provider.  Thereafter, the RO should review the record and, if these records are missing, appropriate action should be taken to obtain the records identified by the Veteran.  VA's duty to assist includes obtaining records in Federal custody and making reasonable efforts to obtain those outstanding medical records not in Federal custody.  38 C.F.R. § 3.159(c)(1)(2).

In June 2013, the Veteran submitted additional pertinent medical evidence in support of his claim without a waiver of consideration by the originating agency.  Therefore, the evidence must be returned to the originating agency for consideration in the first instance and preparation of a Supplemental Statement of the Case if deemed necessary.  See 38 C.F.R. § 20.1304(c) (additional evidence must be referred to the agency of original jurisdiction unless this procedural right is waived).

Lastly, report of VA examination dated in September 2012 is inadequate as the examiner was asked to state whether there was clear and unmistakable evidence (i.e. obvious and manifest) a personality disorder existed prior to service but responded with evidence described as "clear and convincing."  The report is also inadequate as the examiner did not provide a complete rationale for the conclusions reached.  In support of her findings, the examiner pointed to complaints documented in the service treatment records as compared to those shown on the current examination, but did not explain the significance of the complaints and findings.  Also, while the examiner indicated that the claims file was reviewed, the report of examination is bereft of any discussion of the medical evidence intervening service and present to include the favorable medical opinion dated in December 1998-which reflects that generalized anxiety disorder and dysthymic disorder "appear to have developed during his brief military service."  When an examination is provided, the examiner must support his or her conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet.App. 102, 123 (2007).  Furthermore, "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

Accordingly, the case is REMANDED for the following action:

1. The RO should provide a written narrative explaining the basis or bases for its apparent conclusion that the August 2005 rating decision was not promulgated.  Any development deemed necessary should be undertaken, including but not limited to interviews of the specific people involved in the writing of the August 2005 rating decision and the decision not to promulgate it.  The written narrative should be associated with the claims file, along with any supporting documentation.

2. The RO should request additional information from the Veteran in regard to his report of missing treatment records, to include the treatment provider(s) (VA or private provider), dates, and locations; then, the RO should review the record and, if these records are missing, appropriate action should be taken to obtain the records identified by the Veteran. 

3. Report of VA examination dated in September 2012 should be returned to the examiner for an addendum that restates the medical opinion in terms as required by the prior remand and restated below.  The claims files along with any pertinent evidence located in the Veteran's electronic claims file that is not in the claims file should be made available to and reviewed by the examiner.  The examiner should identify in the addendum her credentials for the prior examination and this medical opinion.

(a) Is there clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that the Veteran had a personality disorders or other psychiatric disorder pre-existing his entrance into military service in 1966?  If so, what was the nature of such disability?

The examiner should specifically address the documentation of a history of sleeping disturbances, mild depression, anxiety reaction, and transient personality disorder on the November 1965 enlistment examination report.

(b)  If it is the examiner's opinion that there was a psychiatric disorder (that is not a personality disorder) which pre-existed the Veteran's entrance into military service, the examiner should offer the following opinion:  Is there clear and unmistakable evidence that the preexisting psychiatric disorder was not aggravated (permanently worsened) during service?  If there was in-service aggravation, what was the pre-existing baseline level of the disability prior to such aggravation?

The examiner should specifically comment on the documentation of visits to the psychiatric clinic between January and March 1967, as well as the March 1967 psychiatric evaluation at which passive aggressive personality was diagnosed and the April 1967 report of separation examination that showed history of trouble sleeping and nervous trouble.

(c) If it is the examiner's opinion that there was a personality disorder which pre-existed the Veteran's entrance into military service, the examiner should offer the following opinion:  Is there clear and unmistakable evidence that the current psychiatric disorder(s) is not the result of a disease or injury superimposed upon the preexisting personality disorder during or as a result of active service?

The examiner should again specifically comment on the documentation of visits to the psychiatric clinic between January and March 1967, as well as the March 1967 psychiatric evaluation at which passive aggressive personality was diagnosed and the April 1967 separation examination showing a diagnosis of personality disorder.

(d)  If it is the examiner's opinion that the Veteran's current psychiatric disorder did not pre-exist service, the examiner should offer the following opinion: Is it at least as likely as not (50/50 degree of probability) that the Veteran's currently diagnosed psychiatric disorder(s) was incurred during or caused by active service?

Again, the examiner should comment on the documentation of visits to the psychiatric clinic between January and March 1967, the March 1967 psychiatric evaluation that diagnosed passive aggressive personality, the April 1967 separation examination noting history of trouble sleeping and nervous trouble, and the favorable medical opinion dated in December 1998 linking diagnoses for generalized anxiety disorder and dysthymic disorder to the Veteran's period of active duty.

A complete rationale for all opinions is required. The examiner must identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4. Then, after ensuring any other necessary development has been completed, the RO should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative, if any, should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

